Citation Nr: 0403105
Decision Date: 02/04/04	Archive Date: 05/14/04

DOCKET NO. 95-12 423                        DATE FEB 04 2004


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to a total and permanent disability rating for pension purposes.

2. Entitlement to pension benefits, pursuant to the extra-schedular provisions of 38 C.F.R. § 3.321(b)(2).

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a laparoscopic cholecystectomy.

4. Entitlement to service connection for a skin disorder, as a result of exposure to herbicides.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a brain tumor, as a result of exposure to herbicides.


.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

REMAND

On July 12, 2002, the Board of Veterans' Appeals (BVA or Board) ordered further development in your case. Thereafter, your case was sent to the Board's Evidence Development Unit (EDU), to undertake the requested development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence, clarification of the evidence, correction of a procedural defect, or any other action was essential for a proper appellate decision, a Board Member or panel of Members could direct Board personnel to undertake the action essential for a proper appellate decision. See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV"). The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies appellants "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration, and without having to obtain the appellant's waiver.

- 2 



Following the Federal Circuit's decision in DAV, the General Counsel issued a precedential opinion, which concluded that DAV did not prohibit the Board from developing evidence in a case before it, provided that the Board does not adjudicate the claim based on any new evidence it obtains unless the claimant waives initial consideration of such evidence by first-tier adjudicators in the Veterans Benefits Administration (VBA). VAOPGCPREC 1-03. Based on this opinion, the Board continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy considerations, the Department of Veterans Affairs (VA) determined that VBA would resume all development functions. In other words, aside from the limited class of development functions that the Board is statutorily permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ) other than the VLJ signing this remand, be advised that if your case is returned to the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA general medical examination. The examiner is asked to address the following questions:

(a) Describe the nature and extent of all of the veteran's disorders. The examination should include any orthopedic complaints and provide a comprehensive report concerning the nature and extent of all disabilities found to be present. All necessary tests should be conducted and the examiner should review the results of any testing in conjunction with the completion of the report.

- 3 



(b) Does the veteran currently have any residuals associated with VA treatment (or a failure to treat him) from October 1994 associated with the laparoscopic cholecystectomy?

(c) If so, was this disability in any way caused or aggravated by VA treatment or a failure to treat him in October 1994? The examiner is advised that the question of negligence is not at issue. The clinical findings and reasoning that form the basis of any opinion should be clearly set forth.

(d) Send the claims folder to the examiner for review.

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans'

- 4



Benefits Improvements Act of 1994, Pub. L. No.1 03-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M2l-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. GARVIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).

- 5 




